DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 13:  Claim 13 depends from a cancelled claim, and as such the scope of the claim is indefinite.  For the purpose of further examination, the claim will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0090473) in view of Harvey (US Pat. 2,098,824) as evidenced by Equilex Chemicals (Technical Data Sheet, Cardanol (Distilled Grade), 2015).
Considering Claims 1, 7, and 8:  Yao et al. teaches a composition comprising a cellulose acylate, a polyester resin (¶0016), and a plasticizer (¶0078).  Yao et al. teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate (Table 1).  Yao et al. teaches the composition as comprising 100 parts of cellulose ester, 15 parts of adipic acid ester, 5 parts of polyester resin (Table 2), and 0 to 5 mass percent of the plasticizer (¶0078).  
	Yao et al. does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol compound comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Equilex Chemicals teaches that cardanol has a hydroxyl value of 190 mg KOH/g.  Yao et al. and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Yao et al., and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claims 5 and 6:  Yao et al. teaches the polyester as being a polyhydroxyalkanaote (¶0058) that is preferably polylactic acid (¶0064).
Considering Claims 10, 11, and 13:  Yao et al. teaches the composition as comprising 100 parts of cellulose ester, 15 parts of adipic acid ester, 5 parts of polyester resin (Table 2), and 0 to 5 mass percent of the plasticizer (¶0078).  
	Yao et al. teaches the ratio of cellulose ester to polyester as being 0.0475.  This is sufficiently close to 0.05 that a person having ordinary skill in the art would expect the compositions to have substantially similar properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  See MPEP § 2144.05.
Considering Claims 14 and 16:  Yao et al. teaches an injection molded article made from the composition (¶0084).
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0090473) in view of Harvey (US Pat. 2,098,824) as evidenced by Equilex Chemicals (Technical Data Sheet, Cardanol (Distilled Grade), 2015) as applied to claim 1 above, and further in view of Yao ‘870 (US 2017/0174870).
Considering Claim 2:  Yao et al. and Harvey teach the composition of claim 1 as shown above.
	Yao et al. does not teach the composition as comprising a core-shell polymer.  However, Yao ‘870 teaches a cellulose ester composition comprising a core shell polymer of butadiene core and methyl methacrylate shell (¶0178).  Yao et al. and Yao ‘870 are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the polymer of Yao ‘870 to the composition of Yao et al., and the motivation to do so would have been to improve the impact resistance of the composition.
Considering Claim 3:  Yao et al. teaches the composition as comprising a polymethacryalte polymer (¶0079).

Claims 1, 5-8, 10, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US Pat. 10,414,905) in view of Harvey (US Pat. 2,098,824) as evidenced by Equilex Chemicals (Technical Data Sheet, Cardanol (Distilled Grade), 2015).
Considering Claims 1, 4, 5, 7-8, 15:  Yao teaches a cellulose acetate propionate, a polyhydroxyalkanoate (Claim 1), and a plasticizer (7:1-4).  Yao teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate (Claim 2).  Yao teaches an example where the ratio of the plasticizer to the polyester is 3:1 (Table 6) having a tensile elongation at break of 50 (Table 6).
	Yao does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol compound comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Equilex Chemicals teaches that cardanol has a hydroxyl value of 190 mg KOH/g.  Yao and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Yao, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Considering Claim 4:  Yao teaches the cellulose ester as being cellulose acetate propionate or cellulose acetate butyrate (Claim 2).
Considering Claim 6:  Yao teaches the polyester as being polylactic acid (Table 1).
Considering Claim 10:  Yao teaches an example having a ratio of the polyester to the cellulose ester of 0.05 to 0.5 (Table 6).
Considering Claim 11:  Yao teaches an example comprising 100 parts of cellulose ester, 5 parts of polyester, and 15 parts of the plasticizer (Table 6).  When substituting the cardanol compound for the plasticizer of Yao, the composition would have the claimed ratio.
Considering Claims 14, 16, and 17:  Yao teach an injection molded article of the composition (Claims 10 and 12).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 10,414,905) in view of Harvey (US Pat. 2,098,824) as evidenced by Equilex Chemicals (Technical Data Sheet, Cardanol (Distilled Grade), 2015) as applied to claim 1 above, and further in view of Yao ‘870 (US 2017/0174870).
Considering Claim 2:  Yao. and Harvey teach the composition of claim 1 as shown above.
	Yao does not teach the composition as comprising a core-shell polymer.  However, Yao ‘870 teaches a cellulose ester composition comprising a core shell polymer of butadiene core and methyl methacrylate shell (¶0178).  Yao and Yao ‘870 are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the polymer of Yao ‘870 to the composition of Yao, and the motivation to do so would have been to improve the impact resistance of the composition.
Considering Claim 3:  Yao et al. teaches the composition as comprising a polymethacryalte polymer (¶0079).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 4-8, and 10-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, and 12 of copending Application No. 16/977,647 in view of Harvey (US Pat. 2,098,824) as evidenced by Equilex Chemicals (Technical Data Sheet, Cardanol (Distilled Grade), 2015). 
Considering Claims 1, 5-8, 10, 11, and 13:  Claim 1 of application ‘647 teaches a cellulose acylate that is cellulose acetate propionate or cellulose acetate butyrate, polylactic acid, and a plasticizer.  
	Application ‘647 does not teach the plasticizer as being a cardanol composition.  However, Harvey teaches a cardanol derivative comprising a structure having a phenolic base with a C14H27 radical and at least one unsaturated bond in the radical (1:13-32).  The cardanol derivative is taught to be an excellent plasticizer for cellulose esters (2:70-74).  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Equilex Chemicals teaches that cardanol has a hydroxyl value of 190 mg KOH/g.  Application ‘647 and Harvey are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Application ‘647, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
Claim 1 of application ‘647 teaches overlapping ranges for the amounts of the compounds.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected amounts of the components in the overlapping portions of the claimed ranges, and the motivation to do so would have been, as application ‘647 suggests, to provide the proper balance of strength and flexibility.  
Considering Claims 14 and 16:  Claims 11 and 12 of Application ‘647 teach an injection molded article of the composition.  
Considering Claims 15 and 17:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The instant specification does not identify any features that result in the claimed properties other than the nature of the composition itself.  Therefore, the claimed effects and physical properties, i.e. a tensile modulus of elasticity and a tensile elongation at the break, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive, because:
A)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a tensile elongation at the break of greater than 30) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)  The applicant’s argument that Harvey does not teach the claimed hydroxyl number is not persuasive.  Harvey teaches the cardanol compound as having a molecular weight of 288 and a single hydroxyl group (2:30-45).  Using the equation for hydroxyl number of OH number = 56,000/equivalent weight, the hydroxyl number would be 195 (56,000/288).  Equilex Chemicals teaches that cardanol has a hydroxyl value of 190 mg KOH/g.  
C)  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person having ordinary skill in the art to have used the cardanol derivative of Harvey in the composition of Application ‘647, and the motivation to do so would have been, it is an excellent plasticizer for cellulose esters (2:70-74) and it is a product from natural sources.  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767